Detail Action
1.	This Office action is in response to the amendment filed on 4/27/2021.
2.	Claims 1-15, 17-19 and 21-22 are pending.


Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	  Claims 15, and 17-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Independent claim 15 recites   “A computer readable storage medium” and the Specification does not mention said storage medium. The disclosure (Specification recites storage sever 204, and storage device 504, and the Drawing illustrates computer readable media 105, Fig. 1,  and computer readable media 309,  Fig. 3.
Since computer readable media  does not exclude transitory propagating signals, which are non-statutory subject matter,   an amendment to the instant claim adding the words "A non-transitory" immediately prior to the term “computer readable storage medium” would overcome this rejection and is supported by the Specification as filed and therefore is not new matter.

 	Allowable Subject Matter
4.	Claims 1-14, and 21-22 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the examiner agrees with the applicant’s argument. Since claims are now amended, claim 1 requires in part “converting, by the server, the media file including the electronic marker from the first medium to a second medium that is different from the first medium;” this limitation is no longer anticipated by Katz because the conversion is 
 6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sherwood (US 20080039967 A1) is directed to system and method for delivering interactive audiovisual experiences to portable devices. Sherwood generally relates to a system and a method for delivering interactive audiovisual experiences to portable devices. More specifically, the present invention relates to a system and a method for delivering interactive audiovisual experiences to portable devices which may combine audiovisual media with interactive and/or dynamic elements to deliver the interactive audiovisual experiences on a portable device. Rather than simply viewing the audiovisual media, the present invention allows a user of the portable device to interact with the audiovisual media in real time to create an interactive audiovisual experience which may be unique to the user.
Tang (US 20060173974 A1) is directed system and method for providing mobile access to personal media. Tang relates to methods and systems for accessing media and more particularly to improved systems and methods for remotely accessing designated privately held media such as audio and video.

7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173